DETAILED ACTION
Claims 1 - 12 of U.S. Application No. 17397413 filed on 08/09/2021 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 4, 6 - 8 are rejected under 35 U.S.C. 103 as being unpatentable over Masuya (US 20050155831; Hereinafter, “Masuya”) in view of Satake et al. (JP 2016163449 A; Hereinafter, “Satake”).
Regarding claim 1: Masuya discloses a drive device (fig. 1) comprising: a fluid coupling (1) including an impeller (13) and a turbine (15), the fluid coupling (1) configured such that a torque is inputted thereto from a first side (side of engine 10) in an axial direction (right and left in fig. 1) and is outputted therefrom to a second side (the side of shaft 16) in the axial direction; and 

    PNG
    media_image1.png
    846
    799
    media_image1.png
    Greyscale

a rotary electrical machine (17) including a first stator (17a) and a rotor (17b), the first stator (17a) disposed in a non- rotatable manner (as a stationary member), the rotor (17b) disposed to be rotated about a rotational axis (axial of shaft 11, and/or 16) of the fluid coupling (1), the first stator (17a) including a first stator core (on which coil 63 is supported), a first coil end, and a second coil end (annotated fig. 2 above), the first coil end protruding from the first stator core in the axial direction (fig. 2), the second coil end protruding from the first stator core to an opposite side of the first coil end in the axial direction (fig. 2 above).
Masuya does not disclose that the first coil end being bent radially outward so as to be located in part radially outside an outer peripheral surface of the first stator core.
Satake disclose a stator core (10) wherein the first coil end (coil ends of coils 16, 18) being bent radially outward (fig. 1c, and fig. 2) so as to be located in part radially outside an outer peripheral surface of the first stator core (10).

    PNG
    media_image2.png
    846
    799
    media_image2.png
    Greyscale

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the stator of Masuya with the first coil end being bent radially outward so as to be located in part radially outside an outer peripheral surface of the first stator core as disclosed by Satake to provide a coil structure capable of effectively suppressing the protrusion length of a coil end in a stator axial direction (abstract, lines 1-2).
Regarding claim 2/1: Masuya in view of Satake disclose the limitations of claim 1 and Satake further discloses that the first coil end (16, 18) is bent radially outward from a base portion thereof (at the axial end of the stator core 10).
Regarding claim 4/1: Masuya in view of Satake disclose the limitations of claim 1 and Masuya  further discloses that the rotary electrical machine (17) overlaps the fluid coupling in an axial view (fig. 1-2).
Regarding claim 6/1: Masuya in view of Satake disclose the limitations of claim 1 and Masuya further discloses that the rotor (7b) is attached to an outer shell of the fluid coupling (61b).
Regarding claim 7/1: Masuya in view of Satake disclose the limitations of claim 1 and Masuya further discloses that the rotor  (17b) is attached to an outer shell of the fluid coupling (61b) in a position located radially inside a center of a torus of the fluid coupling (fig. 2).
Regarding claim 8/1: Masuya in view of Satake disclose the limitations of claim 1 and Masuya further discloses that the rotor is attached to an outer shell of the fluid coupling in a position located radially outside a center of a torus of the fluid coupling (annotated fig. 2 below).

    PNG
    media_image3.png
    717
    1179
    media_image3.png
    Greyscale

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Masuya  in view of Satake and in further view of Matsuoka (US 20190301581; Hereinafter, “Matsuoka”).
Regarding claim 3: Masuya in view of Satake disclose the limitations of claim 1 but does not disclose that the first coil end overlaps a torus of the fluid coupling in a radial view, and the first stator core does not overlap the torus of the fluid coupling in the radial view.
Matsuoka discloses the first coil end (21a) overlaps a torus of the fluid coupling in a radial view, and the first stator core does not overlap the torus of the fluid coupling in the radial view (no radial overlap between the core and the torus as seen on fig. 2).

    PNG
    media_image4.png
    633
    799
    media_image4.png
    Greyscale

Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the torque converter of Masuya in view of Satake with the first coil end overlaps a torus of the fluid coupling in a radial view, and the first stator core does not overlap the torus of the fluid coupling in the radial view as disclosed by Matsuoka by simple rearrangement of the parts of Masuya’s device to result in a compact design with no magnetic force leakage from the motor to the converter (para [0023]).
Claim 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over Masuya  in view of Satake and in further view of Kamiya (US 20130310216; Hereinafter, “Kamiya”).
Regarding claim 9/1: Masuya in view of Satake disclose the limitations of claim 1 but does not disclose that the fluid coupling includes a second stator and a one-way clutch, the one-way clutch attached to an inner peripheral end of the second stator, and the one-way clutch is disposed on the second side with respect to a center of a torus of the fluid coupling in the axial direction; an inhibiting member having an annular shape. wherein an outer shell of the fluid coupling includes an attachment surface facing radially outward, and the inhibiting member is attached at an inner peripheral surface thereof to the attachment surface.
Kamiya discloses the fluid coupling includes a second stator (56) and a one-way clutch (57), the one-way clutch attached to an inner peripheral end of the second stator (56), and the one-way clutch is disposed on the second side with respect to a center of a torus (fig. 3) of the fluid coupling in the axial direction; an inhibiting member (32) having an annular shape (around the rotation axis). wherein an outer shell of the fluid coupling includes an attachment surface facing radially outward (L shaped corner portion of 42 is an attachment surface), and the inhibiting member (32) is attached at an inner peripheral surface thereof to the attachment surface.
Therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the torque converter of Masuya in view of Satake with the fluid coupling includes a second stator and a one-way clutch, the one-way clutch attached to an inner peripheral end of the second stator, and the one-way clutch is disposed on the second side with respect to a center of a torus of the fluid coupling in the axial direction; an inhibiting member having an annular shape. wherein an outer shell of the fluid coupling includes an attachment surface facing radially outward, and the inhibiting member is attached at an inner peripheral surface thereof to the attachment surfaces disclosed by Kamiya to improve the stability and the integrity of the device.


Allowable Subject Matter
Claims 5, 11 – 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5/1: the limitations “…an angle sensor disposed radially inside a center of a torus of the fluid coupling, the angle sensor disposed to overlap the torus in a radial view” in the combination as claimed are neither anticipated nor obvious over the prior arts in record.
Regarding claim 11/1: the limitations “…a starter ring gear configured to transmit the torque to a crankshaft of an engine, wherein the rotary electrical machine is disposed radially outside the fluid coupling, and the starter ring gear is disposed radially outside the first or second coil end of the rotary electrical machine, the starter ring gear overlapping the first or second coil end in a radial view” in the combination as claimed are neither anticipated nor obvious over the prior arts in record. Claim 12 is also objected to for depending on claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AHMED ELNAKIB/Primary Examiner, Art Unit 2834